Citation Nr: 0710746	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Whether a request for waiver of recovery of a 
compensation overpayment in the amount of $33,090.33 was 
timely filed.

2.  Entitlement to a waiver of recovery of a compensation 
overpayment in the amount of $33,090.33.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from September 1986 to 
January 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon. 


FINDINGS OF FACT

1.  Retroactive adjustment of the veteran's compensation 
benefits resulted in an overpayment indebtedness.

2.  The evidence does not show that the veteran was properly 
notified of his indebtedness due to an overpayment of 
compensation benefits or of his right to seek waiver of 
recovery of the debt.

3.  The veteran's request for a waiver of recovery of the 
overpayment was received by the RO in February 2003 which is 
deemed timely in view of the facts of this case.


CONCLUSION OF LAW

In view of the facts of this case, the veteran's request for 
waiver of recovery of an overpayment of compensation benefits 
was timely filed. 38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. § 1.963 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate the claim and to assist 
in obtaining the relevant evidence.  See Veterans Claims 
Assistance Act of 2000 (the VCAA), 38 U.S.C.A. §§ 5103, 
5103A, 3.159 (West 2002).  Under the provisions of the VCAA 
and its implementing regulations, on receipt of a claim for 
benefits VA will notify the claimant of the evidence that is 
necessary to substantiate the claim. VA will also make 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different chapter (i.e. Chapter 51).  Therefore, the VCAA and 
its implementing regulations are not for application in this 
matter.


Legal Criteria

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor. 
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2006).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing. 38 C.F.R. § 
1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court noted 
that where the law and not the evidence is dispositive, a 
claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.

In connection with the mailing of correspondence and the 
presumption of regularity in the administrative process, the 
Court has held that VA may rely on the "last known address" 
shown of record, see Thompson v. Brown (Charles), 8 Vet. App. 
169, 175 (1995), and that the burden is on the appellant to 
keep VA apprised of his or her whereabouts; if he or she does 
not do so, there is no burden on the part of the VA to "turn 
up heaven and earth to find [the appellant]," see Hyson v. 
Brown, 5 Vet. App. 262 (1993).


Analysis

In a letter of June 21, 2000, the RO informed the veteran of 
a proposed reduction in his VA compensation benefits to the 
10 percent rate, effective February 3, 1998, based upon his 
felony incarceration in a State penal institution in excess 
of 60 days.  The letter was addressed to the veteran's 
address of record at the penal institution.  In July 2000, 
the veteran submitted a Financial Status Report.  The address 
supplied by the veteran was the same address contained in the 
June 2000 letter from the RO.

Nearly a year later, action was taken on to reduce the 
veteran's compensation.  Through a letter dated June 12, 
2001, the veteran was informed that his compensation benefits 
had been reduced.  It is notable that this letter was 
misaddressed with a street address that differed slightly 
from the veteran's address of record.  

The record on appeal reflects that VA's Debt Management 
Center (DMC) sent a letter to the appellant on June 28, 2001, 
informing him of the overpayment in question and his rights 
with respect to requesting a waiver of the resulting debt.  
As with the June 12, 2001 letter, this letter was 
misaddressed.  

In February 2003, the veteran submitted a request for a 
waiver of recovery of the overpayment of VA compensation 
benefits.  His request was denied in July 2003 on the basis 
that he failed to request the waiver within 180 days of the 
notice of the overpayment.  

The veteran has asserted that he did not receive the June 
2001 letters from the RO or DMC as the letters were not 
addressed correctly.  As indicated above, these letters were 
misaddressed.  While there is a presumption of regularity of 
administrative process, the presumption may be rebutted by 
clear evidence to the contrary.  See Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  In light of the misaddressing of the 
notice letters by both the RO and the DMC, the Board 
concludes presumption of regularity is rebutted.  

Based on the foregoing, the Board finds that the June 2001 
notice of indebtedness was insufficient.  The Board has 
thoroughly examined the claims folder and cannot ascertain 
when proper notice took place.  In light of the foregoing, 
the Board concludes that the veteran's application requesting 
waiver of the indebtedness at issue was timely filed.  


ORDER

The veteran's request for waiver of overpayment of 
compensation benefits was timely filed.


REMAND

In light of the above decision, the question of waiver of 
recovery of the indebtedness should be reviewed by the RO on 
its merits.  As the Committee did not consider the 
appellant's waiver request on the merits, the Board 
accordingly finds that the appellant's procedural rights in 
this matter may have been compromised under Bernard v. Brown, 
4 Vet. App. 384 (1993).  The RO should adjudicate the waiver 
request on the merits, with specific and detailed reference 
to all applicable laws and regulations.

Furthermore, the veteran has called into question the validly 
of the debt.  In January 2007, the veteran, through his 
representative, submitted an accounting that concluded that 
the overpayment was less than calculated by VA.  The veteran 
has also contented that the overpayment was caused, in part, 
because of VA administrative error in the failure to timely 
calculate the overpayment following notice of his 
incarceration.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the validity of a 
debt is challenged, a threshold determination must be made on 
that question prior to a decision on waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2006); see also VAOPGCPREC 6-98.  The propriety and amount 
of the overpayment at issue are matters that are integral to 
a waiver determination.  See Schaper, 1 Vet. App. at 434. As 
such, the Board believes that additional action by the RO to 
determine whether the creation of the debt at issue was 
proper is needed prior to further appellate consideration.

The Board observes that the contentions raised on appeal and 
a determination of whether the creation of the debt at issue 
was proper are so closely tied together with each other and 
the issue of whether the waiver request should be granted, 
and in what amount, cannot be rendered until a decision on 
whether the debt was properly created has been rendered, and 
thus are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).
 
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  A written paid and due audit of the 
veteran's VA disability account for the 
period of the overpayment should be 
completed.  This audit should reflect, on 
a month-by-month basis, the amounts 
actually paid to the veteran, as well as 
the amount properly due, and whether any 
amount of the overpayment has been 
recouped.  A copy of the written audit 
should be inserted into the claims file 
and another provided to the veteran and 
his representative.

2.  After completion of the foregoing, 
the RO should adjudicate the issue of 
whether the overpayment at issue was 
properly created, including consideration 
of whether the overpayment was due to 
sole VA administrative error and the 
amount of such overpayment.  A 
comprehensive explanation of the reasons 
and bases for that decision should be 
prepared and incorporated into the claims 
file.  If it is determined that any or 
all of the overpayment at issue was 
improperly created, award action should 
be taken to rectify the error.  In any 
case, the veteran and his representative 
should be informed of the decision made 
and should be allowed the requisite 
period of time for a response.

3.  Thereafter, if an overpayment is 
found to have been properly created, the 
veteran should be allowed an opportunity 
to submit additional evidence pertinent 
to his request for waiver of recovery of 
the assessed overpayment, including a 
complete financial status report (VA Form 
5655), citing all current income, 
expenses, and assets.

4.  After the actions requested above 
have been completed, the case should be 
referred to the Committee on Waivers and 
Compromises (Committee) to review the 
record and reconsider the veteran's 
request for waiver. A formal, written 
record of the Committee's decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims file. A 
supplemental statement of the case (SSOC) 
is not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

5.  If the Committee's determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished an SSOC, which sets forth and 
considers all the applicable legal 
criteria pertinent to this appeal, 
including 38 C.F.R. §§ 1.963 and 1.965. 
The question of proper creation of the 
overpayment should also be addressed, 
with citations to the controlling law and 
regulations. This document should further 
reflect detailed reasons and bases for 
the decision reached. When the above 
development has been completed, the 
appellant and his representative should 
be afforded the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this remand, the Board intimates no opinion as to any final 
disposition of any unresolved issue. The veteran need take no 
action unless he is notified to do so. The purpose of this 
REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


